Order unanimously affirmed with Costs. Memorandum: We reject appellants’ contention that respondent, Rothenberg, was not a party to the agreement containing the arbitration clause and thus was not entitled to demand arbitration. Appellants argue that the individuals signing the agreement did so, not in their individual capacities, but as members of two groups. The language of the agreement indicates otherwise. The agreement lists the parties using the individual names of each and does not define the parties as being two groups. Moreover, the agreement imposes obligations and grants rights to specifically named parties to the agreement. There is nothing in the agreement indicating that the named individuals could not commence arbitration to enforce their rights. (Appeal from order of Supreme Court, Erie County, Mintz, J.—arbitration.) Present —Doerr, J. P., Boomer, Green, Lawton and Lowery, JJ.